Case 2:18-cv-13481-NGE-APP ECF No. 52 filed 06/10/20    PageID.2096    Page 1 of 3

                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION



ADAM COMMUNITY CENTER,
a domestic nonprofit corporation, a/k/a          Civil Action No. 18-13481
ADAM COMMUNITY (ACC), a
domestic nonprofit corporation,                  Hon. Nancy G. Edmunds

      Plaintiff,

v.

CITY OF TROY, a Michigan municipal
corporation, TROY CITY COUNCIL, CITY
OF TROY PLANNING COMMISSION,
CITY OF TROY ZONING BOARD OF
APPEALS, and DANIEL AGAUAS, GLEN
CLARK, THOMAS DESMOND, DAVID
EISENBACHER, ORESTIS KALTSOUNIS,
PADMA KUPA, DAVE LAMBERT, JAMES
MCCAULEY, individually and in their official
capacities as members of the TROY ZONING
BOARD OF APPEALS,

     Defendants.
_______________________________________________________________/

       CONSENT MOTION OF ATTORNEY BRANDON BOLLING
           TO WITHDRAW AS ATTORNEY OF RECORD
                FOR DEFENDANT, GLEN CLARK

      Pursuant to Local Rule 83.25(b)(2), Brandon Bolling, counsel for Defendant,

Glen Clark (“Clark”), hereby moves to withdraw his appearance in this case and in

support would respectfully show as follows:

                                          1
Case 2:18-cv-13481-NGE-APP ECF No. 52 filed 06/10/20         PageID.2097   Page 2 of 3

      1.       Mr. Bolling previously entered an appearance for Defendant Clark in

this matter.

      2.       Mr. Bolling is departing the Thomas More Law Center, the firm

representing Defendant Clark, effective June 12, 2020, and he will thereinafter be

unable to work on this matter.

      3.       Attorney Richard Thompson of the Thomas More Law Center will

continue to represent the Defendant Clark.

      4.       Mr. Clark consents to this motion. Additionally, opposing counsel has

been consulted and has also consented to the withdrawal of Mr. Bolling.

      WHEREFORE, it is respectfully requested that attorney Brandon Bolling be

granted leave to withdraw as counsel for Defendant Clark in this matter.

Dated: June 10, 2020                    Respectfully submitted,

                                        THOMAS MORE LAW CENTER

                                        s/ Brandon Bolling

                                        Brandon Bolling (P60195)
                                        Richard Thompson (P21410)
                                        24 Frank Lloyd Wright Drive
                                        P.O. Box 393, Suite J-3200
                                        Ann Arbor, MI 48106
                                        (734) 827-2001
                                        bbolling@thomasmore.org
                                        rthompson@thomasmore.org




                                          2
Case 2:18-cv-13481-NGE-APP ECF No. 52 filed 06/10/20       PageID.2098    Page 3 of 3


                               Certificate of Service

      I hereby certify that on June 10, 2020, I electronically the foregoing with the
Clerk of the Court using the ECF system which will send notification of such filing
to all parties of record using the ECF system.

Dated: June 10, 2020                  THOMAS MORE LAW CENTER

                                       s/Brandon Bolling
                                       Brandon Bolling (P60195)




                                          3
